Per curiam.
This will contest involves the construction of the will of Joseph L. Nesbitt, who died on June 4, 1978, survived by his widow and two adult daughters. The trial court construed the will, which was drawn in 1956, as having been intended by the testator to meet the requirements for a marital deduction for estate tax purposes in favor of the widow. The daughters appeal. We affirm. Strickland v. Trust Co. of Ga., 230 Ga. 714 (198 SE2d 668) (1973).

Judgment affirmed.


All the Justices concur.

Powell, Goldstein, Frazer & Murphy, William Linkous, Jr., John T. Marshall, Margaret V. Nesbitt, for appellees.